Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (US 2018/0145410 A1) in view of Ogoro (US 6,329,886 B1).
Regarding claim 1, Ban (Figures 8A and 12, para [0068]) teaches an apparatus comprising a module comprising a radio frequency (RF) circuit 110 to transmit or receive RF 
Ban does not explicitly mention that the impedance matching circuit comprises lumped reactive components.
Ogoro (Figures 9, 20 and 27-30) teaches impedance matching circuit coupled to an antenna, wherein the impedance matching circuit comprises lumped reactive components (i.e. capacitors and inductors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ban with impedance matching circuit comprising lumped reactive components, as taught by Ogoro, doing so would achieve desired matching suitable for specific performance specification and design criteria in addition to cost savings.
Regarding claim 2, as applied to claim 1, Ogoro (Figure 9) teaches that the impedance matching circuit comprises a first reactive network 10a coupled to a second reactive network 20a.
Regarding claim 3, as applied to claim 2, Ogoro (Figure 9) teaches that the first reactive network 10a comprises an inductor 11.
Regarding claim 4, as applied to claim 2, Ogoro (Figure 20) teaches that the second reactive network comprises capacitors.  Ogoro does not explicitly teaches that the second reactive network comprises six capacitors coupled in series.  It would have been an obvious matter of design choice to configure the second reactive network to comprise six capacitors coupled in series to achieve a desired matching for a specific application.

Regarding claim 6, as applied to claim 5, Ban (Figure 8A) teaches that a side of the conductive loop 4 is disposed along an edge of the substrate 2 of the module.
Regarding claim 15, Ban (Figures 8A and 12, para [0068]) teaches an apparatus comprising a substrate 2; and a module attached to the substrate along an edge of the substrate, the module comprising a radio frequency (RF) circuit to 110 transmit or receive RF signals; a loop antenna 101 to transmit or receive the RF signals; and an impedance matching circuit 105 coupled to the RF circuit and to the loop antenna.
Ban does not explicitly mention that the impedance matching circuit comprises lumped reactive components.
Ogoro (Figures 9, 20 and 27-30) teaches impedance matching circuit coupled to an antenna, wherein the impedance matching circuit comprises lumped reactive components (i.e. capacitors and inductors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ban with impedance matching circuit comprising lumped reactive components, as taught by Ogoro, doing so would achieve desired matching suitable for specific performance specification and design criteria in addition to cost savings.
Regarding claim 16, as applied to claim 15, Ogoro (Figures 9, 20 and 27-30) teaches that the impedance matching circuit comprises a first reactive network 10a coupled to a second reactive network 20a.
Allowable Subject Matter
3.	Claims 7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Ban/Ogoro teaches the claimed invention and further comprising a substrate, wherein the module is attached to the substrate along an edge of the substrate.  Neither Ban nor Ogoro further teaches that the edge of the substrate radiates RF energy.
Regarding claim 8, Ban/Ogoro teaches an apparatus comprising a module comprising a radio frequency (RF) circuit to transmit or receive RF signals; a loop antenna to transmit or receive the RF signals; and an impedance matching circuit coupled to the RF circuit and the loop antenna, wherein the impedance matching circuit comprises lumped reactive components.
Ban/Ogoro, however, fails to further teach a tuning loop, wherein the impedance matching circuit coupled to the RF circuit, the tuning loop and the loop antenna.
Claims 9-14 are allowed for at least the reason for depending, either directly or indirectly, on claim 8.
Regarding claim 17, Ban/Ogoro fails to teach that the module further comprises a tuning loop coupled to the RF circuit.
Claims 18-20 would have been found allowable for at least the reason for depending, either directly or indirectly, on claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845